DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the control module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 4, 6-8, 12-13, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 6,677,898 B2).
In claim 1, Cheng discloses in Fig. 2, an antenna, comprising: 
a first element (A0), a second element (A1), and a reactance-adjustable component (12-1), wherein the first element (A0) receives an excitation current through an electrical connection to an antenna feeder (5), and the second element (A1) generates an induced current through electromagnetic induction of the first element (A0); 
the reactance-adjustable component (12-1) is disposed at an end of the first element close to a reference plane, and/or the reactance-adjustable component(12-1)  is disposed at an end of the second element (A1) close to a reference plane (11); and the reference plane uses a connection point between the first element (A0) and the antenna feeder (5) as an origin and is perpendicular to an axial direction of the first element; and 
the reactance-adjustable component has an adjustable reactance value and is configured to adjust a phase difference between the excitation current and the induced current (col. 11, lines 32-35 reactance values of these variable-reactance elements 12-1 to 12-6 are changed by the setting of bias voltage value signals derived from the adaptive controller 20), wherein the phase difference has an association relationship with a target angle of radiation of the antenna (Fig. 1).
In claim 4, Cheng further discloses the antenna according to claim 1, wherein the phase difference further has an association relationship with a length of the antenna (see Fig. 2 for the length) and the distance between the first element and the second element (a distance between A0 and A1).
In claim 6, Cheng further discloses the antenna according to claim 1, wherein both the first element and the second element are monopole antennas (A0 and A1 are monopole); and the reactance-adjustable component is connected in series between the first element and the antenna feeder; and/or the reactance-adjustable (12-1) component is connected in series between the second element (A1) and a ground plate (11).
In claim 7, Cheng further discloses the antenna according to claim 1, wherein the first element is a dipole antenna, and the second element is a monopole antenna (A0 and A1 are monopole); and the reactance-adjustable component is connected in series to at least one arm of the first element; and/or the reactance-adjustable component (12-1) is connected in series between the second element (A1) and a ground plate (11).
In claim 8, Cheng further discloses the antenna according to claim 6, wherein the phase difference further has an association relationship with a distance between the antenna and the ground plate (11) and a size of the ground plate (11).
In claim 12, Cheng further discloses the antenna according to claim 1, wherein the reactance-adjustable component comprises a capacitor (col. 11, line 54 the variable-reactance element 12-1 changes into a loading capacitor) and/or an inductor.
In claim 13, Cheng discloses in Figs. 1-2, a terminal, comprising: 
an antenna fixing member (Fig. 2) and at least one antenna disposed on the antenna fixing member, and the antenna comprises: 
a first element (A0), a second element (A1), and a reactance-adjustable component (12-1), wherein the first element receives an excitation current through an electrical connection to an antenna feeder (5), and the second element generates an induced current through electromagnetic induction of the first element (A1); 
the reactance-adjustable component is disposed at an end of the first element close to a reference plane, and/or the reactance-adjustable component (12-1) is disposed at an end of the second element (A1) close to a reference plane (11); and 
the reference plane uses a connection point between the first element (A0) and the antenna feeder (5) as an origin and is perpendicular to an axial direction of the first element (A0); and 
the reactance-adjustable component has an adjustable reactance value and is configured to adjust a phase difference between the excitation current and the induced current (col. 11, lines 32-35 reactance values of these variable-reactance elements 12-1 to 12-6 are changed by the setting of bias voltage value signals derived from the adaptive controller 20), wherein the phase difference has an association relationship with a target angle of radiation of the antenna (Fig. 1).
In claim 16, Cheng further discloses the terminal according to claim 13, wherein the phase difference further has an association relationship with a length of the antenna (see Fig. 2 for the length) and the distance between the first element and the second element (a distance between A0 and A1).
In claim 18, Cheng further discloses the terminal according to claim 13, wherein both the first element and the second element are monopole antennas (A0 and A1 are monopole); and the reactance-adjustable component is connected in series between the first element and the antenna feeder; and/or the reactance-adjustable component (12-1) is connected in series between the second element (A1) and a ground plate (11).
In claim 19, Cheng further discloses the terminal according to claim 13, wherein the first element is a dipole antenna, and the second element is a monopole antenna (A0 and A1 are monopole); and the reactance-adjustable component is connected in series to at least one arm of the first element; and/or the reactance-adjustable component (12-1) is connected in series between the second element (A1) and a ground plate (11).
In claim 20, Cheng further discloses the terminal according to claim 18, wherein the phase difference further has an association relationship with a distance between the antenna and the ground plate (11) and a size of the ground plate (11).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al.
In claim 5, Cheng discloses the antenna according to claim 4, wherein the distance between the first element (A0) and the second element (A1) is d; except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the distance between the first element (A0) and the second element (A1) is d,  0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength; since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the distance between the first element (A0) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength; as a matter of engineering design choice based on system involved.
In claim 17, Cheng discloses the terminal according to claim 16, wherein the distance between the first element (A0) and the second element (A1) is d, except 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made wherein the distance between the first element (A0) and the second element (A1) is d,  0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength; since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the distance between the first element (A0) and the second element (A1) is d, 0.15λ ≤ d ≤ 0.5λ, and λ is a free space wavelength; as a matter of engineering design choice based on system involved.
Allowable Subject Matter
8.	Claims 2-3, 9-11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Park et al. (US 9130262 B2) teaches a direction control antenna, a plurality of impedance elements are connected between a ground body and a radiator, a plurality of switches are connected between each impedance element and the ground body, and on/off of a plurality of switches is controlled according to a control instruction from the outside. In this case, by the turned-on switch, a radiation direction and a radiation form are determined according to short circuit positions of the radiator that is short-circuited to the ground body and the number of short circuit positions.
Park et al. (US 8405567 B2) teaches an apparatus and method for controlling a radiation direction of a small sector antenna, used for a small wireless transmission device having limited power and calculation capabilities, capable of operating at a low power consumption with the necessity of simple calculation capabilities or without the necessity of even a few calculation capabilities. The apparatus for controlling a radiation direction of a small sector antenna includes a plurality of capacitance blocks including a plurality of capacitors each having one end commonly connected to corresponding parasitic elements and having a different capacitance. Capacitors having a capacitance corresponding to a radiation direction are selectively connected to corresponding parasitic elements through a plurality of switching units and a controller, thereby simplifying controlling and reducing power consumption for controlling the radiation direction.
Sawaya et al. (US 7391386 B2) teaches an array antenna apparatus (100) includes a radiating element (A0) for receiving a transmitted radio signal, two parasitic elements (A1, A2), and two variable reactance elements (12-1, 12-2) connected to the respective parasitic elements (A1, A2), and a directivity characteristic of the array antenna apparatus is changed by changing reactances set to the variable reactance elements. An antenna controller (10) selects and sets one reactance to be set from those in a first case in which a first reactance set is set to the two variable reactance elements (12-1, 12-2) and a second case in which a second reactance set is set to the two variable reactance elements (12-1, 12-2) to be able to obtain a diversity gain equal to or larger than a predetermined value, based on a received radio signal, based on signal quality of the radio signal.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VIBOL TAN/Primary Examiner, Art Unit 2844